--------------------------------------------------------------------------------

 
Exhibit 10.41
 


Amendment No. 1 to
LOCK BOX AGREEMENT


This Amendment No. 1 to Lock Box Agreement dated as of November 8, 2006 (this
“Amendment”) is made by and among Smart Online, Inc., a Delaware corporation
(the “Buyer”), Smart Commerce, Inc., a Delaware corporation (the “Company”), and
certain former shareholders of iMart Incorporated, Inc. (the “Sellers”)


WHEREAS, the Buyer, iMart Incorporated, Inc., a Michigan corporation (“iMart”),
and the Sellers previously entered into a Stock Purchase Agreement, dated
October 17, 2005 (the “SPA”), the provided for, inter alia, the establishment of
a lock box agreement and account (the “Lock Box Account”);


WHEREAS, pursuant to the SPA, the parties entered into a Lock Box Agreement
dated as of October 17, 2005 (the “Agreement”) establishing the Lock Box Account
and certain procedures regarding payments to be made from the Lock Box Account


WHEREAS, following consummation of the SPA and the Agreement, iMart merged with
and into the Company, and the Company is successor in interest to iMart under
the SPA and the Agreement;


WHEREAS, the Company desires to enter into a certain loan transaction with Fifth
Third Bank, a Michigan banking corporation (the “Bank”), pursuant to which the
Company will grant Bank a security interest in its assets and establish a lock
box agreement and account with the Bank (the “Fifth Third Account”); and


WHEREAS, the parties wish to amend the Agreement to (i) extend the term of the
Agreement and provide for advance payment of certain Installment Payments (as
defined in the Agreement) and/or Noncompetition Payments (as defined in the
Agreement),, and (ii) terminate the Sellers’ security interest granted pursuant
to the Agreement and SPA.


NOW THEREFORE, the parties agree to amend the Agreement as follows:


1.    The caption of the Agreement is hereby amended to delete the words “iMart
Incorporated, a Michigan corporation” and add the words “Smart Commerce, Inc., a
Delaware corporation” and each reference in the Agreement to “the Company” or
words of like import referring to iMart Incorporated, a Michigan corporation,
shall mean and be a reference to Smart Commerce, Inc., a Delaware corporation. 


2.    Section 1 of the Agreement is deleted in its entirety and replaced with
the following:


“1.    Deposit of Proceeds. The Company hereby agrees that all cash, checks,
drafts and other instruments for the payment of money at any time received by
the Company as proceeds from the operation of the Business (the “Proceeds”)
shall be deposited into a lock box account as described in Section 2, below.”

 
 

--------------------------------------------------------------------------------

 



3.    The following sentence is hereby added to the end of Section 2 of the
Agreement:


“On January 1, 2007, the Company shall initiate the process of having all
Proceeds deposited in an account (“the Fifth Third Account”) to be opened with
Fifth Third Bank, a Michigan banking corporation (the “Bank”). At such time as
an audit determines that all Proceeds are being deposited in the Fifth Third
Account, the Buyer and the Company will take all necessary steps to close the
Lock Box Account.”


4.    Sections 3(a), (c) and (d) of the Agreement are hereby deleted in their
entirety and replaced with the following:


“3.    Disposition of Proceeds.


(a)    The Sellers shall be paid the Installment Payments and Noncompetition
Payments according to the following schedule: (i) $1,329,518.00 upon the deposit
of $1,550,000 by Buyer into the Lock Box Account as payment for the Installment
Payments and Noncompetition Payments due on October 2, 2006 and partial
Installment Payment due January 5, 2007, (ii) $707,977.08 on January 1, 2007 as
payment for the remaining Installment Payments and Noncompetition Payments due
January 5, 2007, and (iii) $292,500.00 on or before February 5, 2007 as payment
for all remaining Noncompetition Payments due in 2007. Such payments are to be
made to the Sellers in the ordinary course of the Company’s business.”


5.    Section 5 of the Agreement is hereby deleted in its entirety and replaced
with the following:


“5.    Term. This Agreement shall terminate upon the date all payments required
under Section 3(a) above have been made.”


6.    The security interest granted to Sellers under Section 3.2 of the SPA and
under former Section 1 of the Agreement shall be fully released and of no
further force and effect, and Sellers hereby understand and acknowledge that the
Sellers have no interest in the Lock Box Account or the accounts or the monies
in the Lock Box Account at anytime and all amounts deposited into the Lock Box
Account are subject to a perfected security interest in favor of the Bank.
Nothing contained in this Section 6, however, shall in any way be construed to
limit the restrictions (for the benefit of Sellers) on the Company’s ability to
withdraw amounts from the Lock Box Account contained in the Agreement, as
amended hereby.


7.    Sellers shall execute and deliver to or for Buyer such additional
documents and shall provide additional information as the Bank and Buyer may
reasonably require to carry out the terms of this Amendment, including Section 6
hereof, and facilitate the certain loan transaction with the Bank.

 
 

--------------------------------------------------------------------------------

 



8.    All parties acknowledge that the Lock Box Account shall remain in place as
a matter of convenience only, and periodically at the sole discretion of the
Bank, all amounts in the Lock Box Account in excess of any minimum balance
required by the depository institution maintaining the Lock Box Account shall be
transferred to and deposited in the Fifth Third Account.


9.    In the event of a conflict between the terms of the Agreement, as amended,
and the SPA, the terms of the Agreement, as amended, shall govern. All remaining
terms of the Agreement and the SPA shall remain in full force and effect;
provided, however, that Section 3.2 of the SPA shall be of no further force and
effect.


Each of the parties has caused this Amendment to be executed on its behalf by
its duly authorized representative as of the date first set forth above.


SMART ONLINE, INC.
 
 
 
By: /s/ Michael Nouri
Name: D. M. Nouri
Title: CEO/President
SELLERS
 
 
 
By: /s/ Gary Mahieu
Gary Mahieu
 
SMART COMMERCE, INC.
 
 
 
By: /s/ Michael Nouri
Name: D. M. Nouri
Title: President
 
 
 
 
 
By: /s/ Christine Mahieu
Christine Mahieu
 
 
 
 
 
By: /s/ Hak Jae R. Chung
Hak Jae Robert Chung


